Wells Fargo Bank, N.A. v Cisse (2017 NY Slip Op 08894)





Wells Fargo Bank, N.A. v Cisse


2017 NY Slip Op 08894


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5268N 382162/09

[*1] Wells Fargo Bank, N.A., Plaintiff-Respondent,
vMohamed Cisse, Defendant-Appellant, Bronx Supreme Court, et al., Defendants.


Mohamed Cisse, appellant pro se.
Reed Smith LLP, New York (Kerren B. Zinner of counsel), for respondent.

Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered November 13, 2015, which, to the extent appealed from, granted plaintiff's motion for an order of reference and a default judgment against defendant Cisse, unanimously affirmed, without costs.
It is unnecessary to consider whether defendant demonstrated a meritorious defense to this foreclosure action, because he failed to demonstrate a reasonable excuse, or indeed any excuse, for his failure to answer the complaint or otherwise timely appear in this action, which was commenced in 2009 (see Mutual
Mar. Off., Inc. v Joy Constr. Corp., 39 AD3d 417, 419 [1st Dept 2007]; see also Wells Fargo Bank, N.A. v Mazzara, 124 AD3d 875 [2d Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK